335 S.W.3d 578 (2011)
Tommy THOMAS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94833.
Missouri Court of Appeals, Eastern District, Division Four.
March 15, 2011.
Mark A. Grothoff, Office of the Missouri Public Defender, Columbia, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and GAEL D. WOOD, Sp. J.

ORDER
PER CURIAM.
Tommy Thomas (Thomas) appeals from the motion court's judgment, following an evidentiary hearing, denying his amended Rule 29.15 motion for post-conviction relief. This Court affirmed Thomas's convictions, following a jury trial, of first-degree assault and armed criminal action, in Thomas's direct appeal. State v. Thomas, 204 S.W.3d 687 (Mo.App. E.D.2006). On appeal, Thomas claims his trial counsel was ineffective for failing to object to statements made by the prosecutor during closing arguments. Finding no clear error in the motion court's rulings, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).